


Exhibit 10.1
CREDIT AGREEMENT


Dated as of December 29, 2015


Among


RGC MIDSTREAM, LLC


as Borrower,


UNION BANK & TRUST
as Administrative Agent


and


The Other Lenders Party Hereto



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Section
 
 
Page


ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
1


1.01


 
Defined Terms
1


1.02


 
Other Interpretive Provisions
13


1.03


 
Accounting Terms
14


1.04


 
Rounding
14


1.05


 
Times of Day
14


 
 
 
 
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
14


2.01


 
Committed Loans
14


2.02


 
Borrowings of Committed Loans
15


2.03


 
Prepayments
15


2.04


 
Termination or Reduction of Commitments
16


2.05


 
Repayment of Loans
16


2.06


 
Interest
16


2.07


 
Fees
17


2.08


 
Computation of Interest and Fess
17


2.09


 
Evidence of Debt
17


2.10


 
Payment Generally; Agent's Clawback
17


2.11


 
Sharing of Payments
19


2.12


 
Purchase for Investment
20


 
 
 
 
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
20


3.01


 
Taxes
20


3.02


 
Illegality
23


3.03


 
Inability to Determine Rates
23


3.04


 
Increased Costs
24


3.05


 
Compensation for Losses
25


3.06


 
Mitigation Obligations
25


3.07


 
Survival
25


 
 
 
 
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
25


4.01


 
Conditions to Initial Credit Extension
25


4.02


 
Conditions to all Credit Extensions
27


 
 
 
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
27


5.01


 
Existence, Qualification and Power
27


5.02


 
Authorization; No Contravention
28


5.03


 
Governmental Authorization; Other Consents
28


5.04


 
Binding Effect
28


5.05


 
Financial Statements; No Material Adverse Effect
28


5.06


 
Litigation
29


5.07


 
No Default
29


5.08


 
Ownership of Property; Liens
29


5.09


 
Environmental Compliance
29


5.10


 
Insurance
29








i

--------------------------------------------------------------------------------




5.11


 
Taxes
30


5.12


 
ERISA Compliance
30


5.13


 
Margin Regulations; Investment Company Act
30


5.14


 
Disclosure
30


5.15


 
Compliance with Laws
31


5.16


 
Taxpayer Identification Number
31


5.17


 
Anti-Corruption Laws; Sanctions
31


5.18


 
OFAC
31


5.19


 
Patriot Act
31


 
 
 
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
32


6.01


 
Financial Statements
32


6.02


 
Certificates; Other Information
32


6.03


 
Notices
33


6.04


 
Payment of Obligations
34


6.05


 
Preservation of Existence, Etc.
34


6.06


 
Maintenance of Properties
34


6.07


 
Maintenance of Insurance
34


6.08


 
Compliance with Laws
34


6.09


 
Books and Records
35


6.10


 
Inspection Rights
35


6.11


 
Use of Proceeds
35


6.12


 
Financial Covenant
35


6.13


 
Anti-Corruption Laws; Sanctions
37


 
 
 
 
ARTICLE VII.
 
NEGATIVE COVENANTS
38


7.01


 
Indebtedness
38


7.02


 
Fundamental Changes
39


7.03


 
Dispositions
39


7.04


 
Restricted Payments
39


7.05


 
Change in Nature of Business
40


7.06


 
Transactions with Affiliates
40


7.07


 
Use of Proceeds
40


 
 
 
 
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
40


8.01


 
Events of Default
40


8.02


 
Remedies Upon Event of Default
42


8.03


 
Application of Funds
43


 
 
 
 
ARTICLE IX.
 
ADMINSTRATIVE AGENT
43


9.01


 
Appointment and Authorization of Administrative Agent
43


9.02


 
Rights as a Lender
44


9.03


 
Exculpatory Provisions
44


9.04


 
Reliance by Administrative Agent
45


9.05


 
Delegation of Duties
45


9.06


 
Resignation of Agent
45


9.07


 
Non-Reliance on Agent and Other Lenders
46


9.08


 
No Other Duties, Etc.
46


9.09


 
Administrative Agent May File Proofs of Claim
46


 
 
 
 










ii

--------------------------------------------------------------------------------




ARTICLE X.
 
MISCELLANEOUS
47


10.01


 
Amendments, Etc.
47


10.02


 
Notices; Effectiveness; Electronic Communications
48


10.03


 
No Waiver; Cumulative Remedies: Enforcement
49


10.04


 
Expenses; Indemnity; Damage Waiver
50


10.05


 
Payments Set Aside
51


10.06


 
Successors and Assigns
52


10.07


 
Treatment of Certain Information; Confidentiality
55


10.08


 
Right of Setoff
56


10.09


 
Interest Rate Limitation
56


10.10


 
Counterparts; Integration; Effectiveness
56


10.11


 
Survival of Representations and Warranties
57


10.12


 
Severability
57


10.13


 
Governing Law; Jurisdiction; Etc.
57


10.14


 
Waiver of Jury Trial
58


10.15


 
No Advisory or Fiduciary Responsibility
58


10.16


 
Electronic Execution of Assignments and Certain Other Documents
58


10.17


 
USA PATRIOT Act Notice
59


10.18


 
Time of the Essence
59


 
 
 
 
SCHEDULES
2.01


 
Commitments and Applicable Percentages
 
5.06


 
Litigation
 
5.09


 
Environmental Matters
 
5.14


 
Disclosure Documents
 
7.01


 
Existing Indebtedness
 
10.02


 
Administrative Agent's Office, Certain Addresses for Notices
 
 
 
 
 
EXHIBITS
Form of


 
 
 
A


 
Committed Loan Notice
 
B


 
Note
 
C


 
Compliance Certificate
 
D


 
Assignment and Assumption
 
E


 
Administrative Questionnaire
 
















iii

--------------------------------------------------------------------------------




CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of December 29,
2015, among:


RGC MIDSTREAM, LLC (“Borrower”),
each lender from time to time party to this Agreement (collectively, “Lenders”
and individually, a “Lender”), and


UNION BANK & TRUST, as Administrative Agent.


Borrower has requested that Lenders provide a non-revolving credit line
facility, and Lenders are willing to do so on the terms and conditions set forth
herein. In consideration of the mutual covenants and agreements in this
Agreement, the parties covenant and agree as follows:


ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Administrative Agent” or “Agent” means Union Bank & Trust in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E or any other form approved by Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all Lenders.
“Agreement” means this Credit Agreement.
“Applicable Margin” means 1.60% per annum.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender

1

--------------------------------------------------------------------------------




most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by Agent, in substantially the form of
Exhibit D or any other form approved by Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Guarantor and its Subsidiaries for the fiscal year ended September 30, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Guarantor and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.
“Union” means Union Bank & Trust and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Union as its
“prime rate.” The “prime rate” is a rate set by Union based upon various factors
including Union’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by Union shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing.

2

--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Index Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
Eurodollar market.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued. Each Lender represents that it is not
currently aware of any such request, rule, guideline or directive enacted,
adopted or issued prior to the Closing Date that would constitute a Change in
Law under the foregoing definition.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender at any time, its obligation to make
Committed Loans to Borrower pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed such Lender’s Applicable
Percentage of $25,000,000.00.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of a Committed Borrowing, which, if in
writing, shall be substantially in the form of Exhibit A.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

3

--------------------------------------------------------------------------------




“Credit Extension” means a Committed Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to an Index Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder unless such failure has
been cured, (b) has otherwise failed to pay over to Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any

4

--------------------------------------------------------------------------------




contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located, (c)
any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii) and (d) in the case of a Foreign Lender, any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender

5

--------------------------------------------------------------------------------




becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii).
“Foreign Lender” means any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means RGC Resources, Inc.

6

--------------------------------------------------------------------------------




“Guaranty” means the unconditional guaranty agreement made by the Guarantor in
favor of the Agent and Lenders.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts (i) payable in the ordinary
course of business and, in each case, (ii) not past due for more than 60 days
after the date on which such trade account payable was created unless the trade
account is being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to

7

--------------------------------------------------------------------------------




be the amount of Attributable Indebtedness in respect thereof as of such date.
For purposes hereof, “Indebtedness” shall not include obligations for rental
under operating or “true” leases.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Index Rate” means that rate per annum effective on any Index Rate Determination
Date which is equal to the quotient of:
(a) the rate per annum equal to the one-month London interbank offered rate as
published in the “Money Rates” section of The Wall Street Journal on the day
that is one (1) Business Day prior to the Index Rate Determination Date;
provided, that if no such offered rate is published in The Wall Street Journal,
the rate used for such period will be the per annum rate of interest determined
by the Administrative Agent to be the ICE LIBOR USD 1 month rate as published in
Bloomberg as of 11:00 A.M. (London, England time), based on the day that is two
(2) Business Days prior to the Index Rate Determination Date,
divided by
(b) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Administrative Agent is subject with respect to any Index Rate Loan pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). This percentage will be adjusted automatically
on and as of the effective date of any change in any reserve percentage. If at
any time the Index Rate is less than zero, the Index Rate shall be deemed to be
zero for purposes of this Agreement.
“Index Rate Loan,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Index Rate.
“Index Rate Determination Date” means the Closing Date and the first day of each
calendar month after the Closing Date.
“Interest Payment Date” means the first Business Day of each calendar month and
the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase

8

--------------------------------------------------------------------------------




or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan.
“Loan Documents” means this Agreement, each Note, and the Guaranty.
“Loan Parties” means, collectively, Borrower, Guarantor and each Person (other
than Agent or any Lender) executing a Loan Document.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Guarantor or the Guarantor and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
“Maturity Date” means December 29, 2020, except that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

9

--------------------------------------------------------------------------------




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under (a) any Loan Document or
otherwise with respect to any Loan or (b) any SWAP Contract to which a Lender or
its Affiliate is a party, all whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans, as the case may be,
occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

10

--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
“Project Contributions” means the Borrower’s equity contributions to Mountain
Valley Pipeline, LLC in accordance with the terms of the operating agreement of
that company.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means a Committed Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that (a) if there
are two or fewer Lenders, “Required Lenders” shall mean Lenders having 100% of
the Aggregate Commitments and (b) the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, manager, assistant manager,
or controller of a Loan Party and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

11

--------------------------------------------------------------------------------




“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, the U.S.
Department of Treasury’s Office of Foreign Assets Control), the European Union,
Her Majesty’s Treasury, The United Nations, or other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Subordinated Liabilities” means liabilities subordinated to the Obligations in
a manner acceptable to Agent in its sole discretion.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of

12

--------------------------------------------------------------------------------




property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $5,000,000.  
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

13

--------------------------------------------------------------------------------




(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders), except that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment so long as, after giving effect to any Committed
Borrowing:
(a) with regard to the Lenders collectively, the Total Outstandings shall not
exceed the Aggregate Commitments; and

14

--------------------------------------------------------------------------------




(b) with regard to each Lender individually, such Lender’s Applicable Percentage
of the sum of the aggregate Outstanding Amount of the Committed Loans shall not
exceed such Lender’s Commitment.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, Borrower may borrow under this Section 2.01. Committed
Loans will be Index Rate Loans except to the extent required to be Base Rate
Loans, as provided in this Agreement.
2.02    Borrowings of Committed Loans. (a) The Borrower shall request Committed
Borrowings no more frequently than twice a month. Each Committed Borrowing shall
be made upon Borrower’s irrevocable notice to Agent, which may be given by
telephone. Each such notice must be received by Agent not later than 11:00 a.m.
seven (7) calendar days prior to the requested date of any Committed Borrowing.
Each telephonic notice by Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower. Each
Committed Loan Notice (whether telephonic or written) must specify the requested
date of the Borrowing (which shall be a Business Day) and (ii) the principal
amount of Committed Loans to be borrowed.
(b)    Once a total of $17,500,000 in Committed Loans has been made, the
Borrower shall pay from its own funds the next $5,000,000 of Project
Contributions and provide the Administrative Agent with satisfactory evidence of
such payment before requesting any additional Committed Borrowings.
(c)    Following receipt of a Committed Loan Notice, Agent shall promptly notify
each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans. In the case of a Committed Borrowing, each Lender shall make
the amount of its Committed Loan available to Agent in immediately available
funds at Administrative Agent’s Office not later than 1:00 p.m. on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), Agent shall make all funds so received
available to Borrower in like funds as received by Agent either by (i) crediting
the account, if any, of Borrower on the books of Union with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Agent by Borrower.
(d)    During the existence of a Default, no Loans may be requested as Index
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Index Rate Loans be converted
immediately to Base Rate Committed Loans, and Borrower agrees to pay all amounts
due under Section 3.05 in accordance with the terms thereof due to any such
conversion.
(e)    Upon request, Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Index Rate Loans.
2.03    Prepayments. (a) Borrower may, upon notice to Agent, from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty on any Interest Payment Date; but only if (i) such notice is received by
Agent not later than 11:00 a.m. three Business Days

15

--------------------------------------------------------------------------------




prior to any date of prepayment; (ii) any prepayment is in a principal amount of
$50,000 or a whole multiple of $5,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. Each such notice must specify the
date and amount of such prepayment. Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by Borrower, Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Loan must
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of Lenders in accordance with their respective
Applicable Percentages.
(c) If for any reason at any time the Total Outstandings exceed the Aggregate
Commitments, Borrower shall immediately prepay Loans in an aggregate amount
equal to such excess.
2.04    Termination or Reduction of Commitments. Borrower may, upon notice to
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; but only if (i) any such notice is received by
Agent not later than 11:00 a.m. five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction is in an aggregate
amount of $100,000 or any whole multiple of $10,000 in excess thereof, and (iii)
if, after giving effect to such termination or reduction and to any concurrent
prepayments hereunder, the Total Outstandings would not exceed the Aggregate
Commitments. Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
2.05    Repayment of Loans. Borrower shall repay to Lenders on the Maturity Date
the aggregate principal amount of Committed Loans outstanding on such date.
2.06    Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Index Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Index Rate plus the Applicable Margin,
and (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter, until such
amount shall have been paid, bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

16

--------------------------------------------------------------------------------




(iii) Upon the request of the Required Lenders, while any Event of Default
exists and has not been cured or waived, Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date and at such other times as may be specified herein. Interest shall
be due and payable in accordance with the terms of this Agreement before and
after judgment, and before and after the commencement of any proceeding under
any Debtor Relief Law.
2.07    Fees.
(a)    Commitment Fee. Borrower shall pay to Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee in the
amount of $50,000. The commitment fee shall be due and payable, and deemed to be
fully earned and nonrefundable, on the Closing Date.
(b)    Agent’s Fees. Borrower shall pay to Agent for Agent’s own account, an
annual fee in the amount of $18,000, on the Closing Date and each anniversary of
the Closing date. Such fee shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.
2.08    Computation of Interest and Fees. (a) All computations of interest shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid. Each determination by Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.09    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business. The accounts or records maintained by
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by Lenders to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error. Borrower shall execute and deliver to
each Lender a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
2.10    Payments Generally; Agent’s Clawback. (a) (i) General. All payments to
be made by Borrower shall be made without condition or deduction for any
counterclaim, , recoupment or setoff; however, any such counterclaim may be
pursued in a separate proceeding. Except as

17

--------------------------------------------------------------------------------




otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Agent, for the account of the respective Lenders to which such payment
is owed, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 12:00 noon on the date specified herein. Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by Agent
after 12:00 noon shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(ii)    If Borrower maintains with Agent an ordinary checking account (as such
account shall be designated by Borrower in a written notice to Agent from time
to time, the “Borrower Account”), on each date when the payment of any
principal, interest or fees are due hereunder or under any Note, Borrower shall
maintain on deposit in the Borrower Account an amount sufficient to pay such
principal, interest or fees in full on such date. Borrower hereby authorizes
Agent (A) to deduct automatically all principal, interest or fees when due
hereunder or under any Note from the Borrower Account, and (B) if and to the
extent any payment of principal, interest or fees under this Agreement or any
Note is not made when due to deduct any such amount from any or all of the
accounts of Borrower maintained at Agent. Agent agrees to provide written notice
to Borrower of any automatic deduction made pursuant to this Section 2.10(a)(ii)
showing in reasonable detail the amounts of such deduction. Lenders agree to
reimburse Borrower based on their Applicable Percentage for any amounts deducted
from such accounts in excess of amount due hereunder and under any other Loan
Documents.
(b)    (i) Funding by Lenders; Presumption by Agent. Agent may assume that each
Lender has made such Lender’s share of any Committed Borrowing available on the
proposed date of such Committed Borrowing in accordance with Section 2.02 and
may, in reliance upon such assumption, make available to Borrower a
corresponding amount. If a Lender has not in fact made its share of the
applicable Committed Borrowing available to Agent, then the applicable Lender
agrees to pay to Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Agent, at , the greater of the Federal Funds Rate and a
rate determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing If such Lender pays its share
of the applicable Committed Borrowing to Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.


(ii)    Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, Agent may assume that Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to
Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of Lenders severally agrees to repay to Agent forthwith on
demand the amount so

18

--------------------------------------------------------------------------------




distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Agent, at the greater of the Federal
Funds Rate and a rate determined by Agent in accordance with banking industry
rules on interbank compensation. A notice of Agent to any Lender or Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of Lenders hereunder to
make Committed Loans, and to make payments under Section 10.04(c) are several
and not joint. The failure of any Lender to make any Committed Loan, or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan or to make its payment under Section 10.04(c):
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.11    Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
to any assignee or participant, other than to Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).



19

--------------------------------------------------------------------------------




Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.12    Purchase for Investment. Each Lender severally represents that it is
acquiring its Note for its own account and not with a view to the distribution
thereof, provided that the disposition of such Lender's property shall at all
times be within such Lender's control. Each Lender understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law and that the Borrower is
not required to register the Notes.


ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY
3.01     Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by Borrower to or on account of any
obligation of Borrower hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require
Borrower or Agent to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Laws as determined by Borrower or Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.
(ii) If Borrower or Agent shall be required by the Code to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) Agent shall withhold or make such
deductions as are determined by Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section),
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.
(c) Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, Borrower shall, and does hereby, indemnify Agent and each Lender,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable

20

--------------------------------------------------------------------------------




to amounts payable under this Section) withheld or deducted by Borrower or Agent
or paid by Agent or such Lender, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Borrower shall also, and does
hereby, indemnify Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to
Borrower by a Lender (with a copy to Agent), or by Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify Borrower and Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for Borrower or Agent) incurred by or asserted against Borrower or Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to Borrower or Agent
pursuant to subsection (e). Each Lender hereby authorizes Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.


(d) Evidence of Payments. Upon request by Borrower or Agent, as the case may be,
after any payment of Taxes by Borrower or by Agent to a Governmental Authority
as provided in this Section 3.01, Borrower shall deliver to Agent or Agent shall
deliver to Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to Borrower or Agent, as the case may be.


(e)    Status of Lenders. (i) Each Lender shall deliver to Borrower and to
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by Borrower or Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Agent, as the case may be, to determine (A) whether or not payments
made hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.


(ii)    Without limiting the generality of the foregoing, if Borrower is
resident for tax purposes in the United States,



21

--------------------------------------------------------------------------------




(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to Borrower and Agent executed originals
of Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by Borrower or Agent as
will enable Borrower or Agent, as the case may be, to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements; and


(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to Borrower
and Agent (in such number of copies as shall be requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of Borrower or
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:


(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,


(II)    executed originals of Internal Revenue Service Form W-8ECI,


(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,


(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or


(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.


(iii)    Each Lender shall promptly (A) notify Borrower and Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that Borrower or Agent make
any withholding or deduction for taxes from amounts payable to such Lender.

22

--------------------------------------------------------------------------------






(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender, or have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender. If Agent or
any Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower or Guarantor has paid additional amounts pursuant to
this Section or the Guaranty, it shall pay to Borrower or Guarantor, as
appropriate, an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower or Guarantor, as
appropriate, under this Section or the Guaranty with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrower, upon the request of Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent, such Lender in the event Agent, such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require Agent orany Lender to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to
Borrower, Guarantor or any other Person.


3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Index Rate
Loans, or to determine or charge interest rates based upon the Index Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Agent, any obligation of such Lender to make or continue Index Rate Loans or to
convert Base Rate Committed Loans to Index Rate Loans shall be suspended until
such Lender notifies Agent and Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, Borrower shall,
upon demand from such Lender (with a copy to Agent), prepay or, if applicable,
convert all Index Rate Loans of such Lender to Base Rate Loans, either on the
next succeeding Interest Payment Date, if such Lender may lawfully continue to
maintain such Index Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Index Rate Loans. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion.


3.03     Inability to Determine Rates. If Agent determines in connection with
any request for an Index Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount of such Index Rate Loan for a
one-month term, (b) adequate and reasonable means do not exist for determining
the Index Rate with respect to a proposed Index Rate Loan, or (c) the Index Rate
with respect to a proposed Index Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, Agent will promptly so
notify Borrower and each Lender. Thereafter, the obligation of Lenders to make
or maintain Index Rate Loans shall be suspended until Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, Borrower

23

--------------------------------------------------------------------------------




may revoke any pending request for a Borrowing of, conversion to or continuation
of Index Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.


3.04     Increased Costs. (a) Increased Costs Generally. If any Change in Law
shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Index Rate);


(ii)    subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, or any Index Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or


(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Index Rate Loans made by
such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Index Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender , or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.


(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then, upon request of such Lender, from time to time Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section, showing the calculation of such amount or amounts, and delivered to
Borrower shall be conclusive absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s

24

--------------------------------------------------------------------------------




right to demand such compensation, except that Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor. If the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect of the Change in Law.


3.05     Compensation for Losses. Upon demand of any Lender (with a copy to
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than an Interest Payment Date (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or
(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
3.06     Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender, pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
3.07     Survival. All of Borrower’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder and resignation of Agent.
ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

25

--------------------------------------------------------------------------------




(a) Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to Agent, each Lender and Borrower;
(ii)     a Note executed by Borrower in favor of each Lender;
(iii)    the Guaranty executed by the Guarantor;
(iv)     such certificates of resolutions or other action, incumbency
certificates and other certificates of Responsible Officers of each Loan Party
as Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
(v)     such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing (if such Loan Party is a
corporation) and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(vi)     a favorable opinion of counsel to the Loan Parties acceptable to Agent
addressed to Agent and each Lender, as to the matters set forth concerning the
Loan Parties and the Loan Documents in form and substance satisfactory to Agent;
(vii)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(viii)     a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(ix)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and

26

--------------------------------------------------------------------------------




(x)     a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by a
Responsible Officer of Borrower.
(b)    Any fees required to be paid on or before the Closing Date have been
paid.
(c)    Unless waived by Agent, Borrower has paid all reasonable fees, charges
and disbursements of counsel to Agent (directly to such counsel if requested by
Agent) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Agent).
(d)    The Closing Date has occurred on or before December 31, 2015.
4.02     Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:
(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c) Agent shall have received a Request for Credit Extension in accordance with
the requirements hereof.
(d) Immediately after giving effect to the making of such Loan and the
application of the proceeds thereof the Outstanding Amount of all Committed
Loans shall not exceed the Aggregate Commitment.
Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.     REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Agent and the Lenders that:
5.01     Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws

27

--------------------------------------------------------------------------------




of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i), or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person not yet obtained, taken, given or
made is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.
5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws now or hereafter in
effect affecting creditors’ rights in general and also subject to the exercise
of judicial discretion in accordance with general principles of equity.
5.05     Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of Guarantor and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Guarantor and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(b) The unaudited consolidated and consolidating balance sheets of Guarantor and
its Subsidiaries dated June 30, 2015, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were

28

--------------------------------------------------------------------------------




prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of Guarantor and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower after due and diligent
investigation, threatened , at law, in equity, in arbitration or before any
Governmental Authority, by or against Borrower or the Guarantor or any of their
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change since September 30, 2015, in the status, or financial
effect on any Loan Party or any Subsidiary thereof, of the matters described on
Schedule 5.06.
5.07     No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08     Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.09     Environmental Compliance. Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10     Insurance. The properties of Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.

29

--------------------------------------------------------------------------------




5.11     Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any of its Subsidiaries that would, if made, have
a Material Adverse Effect.
5.12    ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.


(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) as
of September 30, 2015, no Pension Plan had an Unfunded Pension Liability
exceeding $6,000,000 and no post-retirement benefit Plan had an unfunded
liability exceeding $6,000,000; (iii) neither Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
5.13     Margin Regulations; Investment Company Act. (a) Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. (b) None of Borrower, any Person
Controlling Borrower, or any Subsidiary is, or is required to be registered as,
an “investment company” under the Investment Company Act of 1940.


5.14     Disclosure. This Agreement, the financial statements described in
Section 5.05 of this Agreement and the documents, certificates or other writings
delivered to the Agent or Lenders by or on behalf of the Borrower prior to the
date of this Agreement in connection with the transactions

30

--------------------------------------------------------------------------------




contemplated in this Agreement and identified in Schedule 5.14 (this Agreement
and such documents, certificates or other writings, and such financial
statements being referred to, collectively, as the "Disclosure Documents"),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
5.15     Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.16     Taxpayer Identification Number. Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
5.17     Anti-Corruption Laws; Sanctions. The Borrower and its Subsidiaries
conduct their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation (collectively, the “Anti-Corruption Laws”) and any Sanctions to the
extent applicable to Borrower or its Subsidiaries.
5.18    OFAC. No Loan Party nor any Subsidiary nor any of its respective
officers, or to the knowledge of any Loan Party, any employee, director, agent
or Affiliate thereof (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
or any Sanctions, (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2 or any Sanctions, or (iii) is a
person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
5.19    Patriot Act. Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.



31

--------------------------------------------------------------------------------




ARTICLE VI.     AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment under this Agreement, any Loan
or other Obligation shall remain unpaid or unsatisfied, Borrower shall:
6.01     Financial Statements. Deliver, or cause to be delivered, to Agent a
sufficient number of copies for delivery by Agent to each Lender, in form and
detail satisfactory to Agent and the Required Lenders:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Guarantor, a consolidated and consolidating balance sheet of
Guarantor and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant registered with and in good standing
with the Public Company Accounting Oversight Board, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of Guarantor to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Guarantor and its
Subsidiaries;
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Guarantor, a
consolidated and consolidating balance sheet of Guarantor and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations, for such fiscal quarter and
for the portion of Guarantor’s fiscal year then ended, and the related
consolidated and consolidating statements of changes in shareholders’ equity,
and cash flows for the portion of the Guarantor’s fiscal year then ended, in
each case setting forth in comparative form, as applicable the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Guarantor as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of
Guarantor and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Guarantor to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of Guarantor and its Subsidiaries.
6.02     Certificates; Other Information. Deliver, or cause to be delivered, to
Agent a sufficient number of copies for delivery by Agent to each Lender, in
form and detail satisfactory to Agent:

32

--------------------------------------------------------------------------------




(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower;
(b)    promptly after any request by Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Borrower or
Guarantor by independent accountants in connection with the accounts or books of
Borrower or Guarantor, or any audit of Borrower or Guarantor;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Guarantor, and copies of all annual, regular, periodic and special reports
and registration statements which Guarantor may file or be required to file with
the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
Agent pursuant hereto;


(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the Securities and Exchange Commission (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof; and
(e) promptly, such additional information regarding the business, financial or
corporate affairs of Guarantor or any Subsidiary, or compliance with the terms
of the Loan Documents, as Agent or any Lender may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (“Borrower Materials”) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically to
Agent. Agent shall have no obligation to request the delivery or to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


6.03     Notices. Promptly notify Agent and each Lender:
(a) of the occurrence of any Default;
(b) of any matter, including (i) breach or non-performance of, or any default
under, a Contractual Obligation of Guarantor or any of its Subsidiaries; (ii)
any dispute, litigation, investigation, proceeding or suspension between
Guarantor or any of its Subsidiaries and any Governmental Authority; or (iii)
the commencement of, or any material development in, any litigation or
proceeding affecting Guarantor or any of its Subsidiaries, including pursuant to
any applicable Environmental Laws, if such matter has resulted or could
reasonably be expected to result in a Material Adverse Effect;
(c) of the occurrence of any ERISA Event; and

33

--------------------------------------------------------------------------------




(d) of any material change in accounting policies or financial reporting
practices by Guarantor or any of its Subsidiaries.
Each notice pursuant to this Section must be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by Borrower or such
Subsidiary
6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect each of Borrower’s and Guarantor’s legal existence and, if
applicable, good standing under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.04 or 7.05; and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.06     Maintenance of Properties. (a) Maintain, preserve and protect all
material properties and equipment of Borrower and Guarantor necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all reasonably necessary repairs thereto and renewals
and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
6.07     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and with a provision, to the extent such provision shall be
available at reasonable cost, if applicable, requiring the insurer to give not
less than 30 days’ prior notice to Agent of termination, lapse or cancellation
of such insurance.
6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

34

--------------------------------------------------------------------------------






6.09     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.
6.10     Inspection Rights. Permit representatives and independent contractors
of Agent and each Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Borrower; provided, however, that
when an Event of Default exists Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours and without advance
notice.
6.11     Use of Proceeds. Use the proceeds of the Credit Extensions only for
payment of Project Contributions,and any interest or fees required by the terms
of the Loan Documents and for Borrower’s other working capital purposes.
6.12     Financial Covenant.
The Borrower and Guarantor shall not at any time permit, suffer or allow either:


(a) Consolidated Long Term Debt plus current maturities of Consolidated Long
Term Debt to exceed 65% of Consolidated Total Capitalization; or


(b) Priority Indebtedness to exceed 15% of Consolidated Total Assets.
“Consolidated Long Term Debt” means, as of the date of any determination
thereof, the total of all Long Term Debt of the Guarantor and its Subsidiaries
outstanding on such date, after eliminating all offsetting debits and credits
between the Guarantor and its Subsidiaries and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Guarantor and its Subsidiaries in accordance with GAAP.
“Consolidated Stockholders’ Equity” means, as of the date of any determination
thereof, the stockholders’ equity of the Guarantor which would be shown on a
consolidated balance sheet of the Guarantor and its Subsidiaries as of such time
prepared in accordance with GAAP.
“Consolidated Total Assets” means, at any time, the total assets of the
Guarantor which would be shown on a consolidated balance sheet of the Guarantor
and its Subsidiaries as of such time prepared in accordance with GAAP.

35

--------------------------------------------------------------------------------




“Consolidated Total Capitalization” means, as of the date of any determination
thereof, the sum of (i) Consolidated Long Term Debt, plus (ii) current
maturities of Consolidated Long Term Debt, plus (iii) Consolidated Stockholders’
Equity.
“Long Term Debt” of any Person means all Indebtedness of such Person for
borrowed money or which has been incurred in connection with the acquisition of
assets in each case having a final maturity of more than one year from the date
of origin thereof (or which is renewable or extendible at the option of the
obligor for a period or periods more than one year from the date of origin), but
excluding all payments in respect thereof that are required to be made within
one year from the date of any determination of Long Term Debt, whether or not
the obligation to make such payments shall constitute a current liability of the
obligor under GAAP.
“Priority Indebtedness” means the sum, without duplication, of all Indebtedness
of the Guarantor or any of its Subsidiaries secured by Liens other than
Permitted Liens.


“Permitted Liens” means the following:


(a) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or which are “Duly Contested” as defined below;


(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable or which are “Duly
Contested” as defined below;


(c) Liens (other than any Liens imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers' compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
for the payment of the deferred purchase price of property;


(d) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;


(e) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Guarantor or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;


(f) Liens on property or assets of a Subsidiary of the Guarantor for the benefit
of the Guarantor or another Subsidiary of the Guarantor;



36

--------------------------------------------------------------------------------




(g) Liens existing on the date of this Agreement and that secure Indebtedness of
the Guarantor or any of its Subsidiaries described in Schedule 7.01;


(h) any Lien created after the date hereof to secure all or any part of the
purchase price, or to secure Indebtedness incurred or assumed to pay all or any
part of the purchase price or cost of construction or improvement, of fixed
assets useful and intended to be used in carrying on the business of the
Guarantor or any of its Subsidiaries (including pursuant to a Capital Lease or a
Synthetic Lease), but only if


(i) any such Lien extends solely to the item or items of such property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon)
or which is real property being improved by such acquired or constructed
property (or improvement thereon),


(ii) the principal amount of the Indebtedness secured by any such Lien at no
time exceeds an amount equal to 100% of the lesser of cost or fair market value
as determined in good faith by the board of directors of the Guarantor) of such
property (or improvement thereon) at the time of such acquisition or
construction, and


(iii) any such Lien is created contemporaneously with or within the period
ending 180 days after, the acquisition or construction of such property;


(i) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Guarantor or any of its Subsidiaries, or
any Lien existing on any property acquired by the Guarantor or any of its
Subsidiaries at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person's becoming a Subsidiary of Guarantor or such
acquisition of property, and (ii) each such Lien on property so acquired shall
extend solely to the item or items of property so acquired and, if required by
the terms of the instrument originally creating such Lien, other property which
is an improvement to or is acquired for specific use in connection with such
acquired property.


For purposes of the foregoing definition, “Duly Contested” means, with respect
to taxes, assessments, other governmental charges, statutory Liens of landlords
and Liens of carriers, warehousemen, mechanics, materialmen and other similar
Liens, that (i) the amount, applicability or validity of such item is contested
by the Guarantor or its Subsidiary, as applicable, on a timely basis in good
faith and in appropriate proceedings, and the Guarantor or its Subsidiary, as
applicable, has established adequate reserves therefor in accordance with GAAP
on the books of the Guarantor or its Subsidiary, as applicable, or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



37

--------------------------------------------------------------------------------




6.13    Anti-Corruption Laws; Sanctions. Borrower and its Subsidiaries will
conduct their business in material compliance with the Anti-Corruption Laws and
any Sanctions to the extent applicable to Borrower or its Subsidiaries.


ARTICLE VII. NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:


7.01     Indebtedness. Until such time as “FERC Approval” and “Capital
Injection,” as defined below, have both occurred, create, incur, assume or
suffer to exist any Indebtedness, except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.01 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any wholly-owned Subsidiary;
(d) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
or
(e) obligations for borrowed money owed to Guarantor or any of its Subsidiaries.
For purposes of this Section 7.01:

38

--------------------------------------------------------------------------------




“FERC Approval” means issuance by the Federal Energy Regulatory Commission of a
final approving certificate for the construction of the Mountain Valley
Pipeline, which certificate is not subject to appeal or further review by any
governmental authority; and
“Capital Injection” means acquisition by the Borrower of at least $5,000,000
cash in additional capital after the date of this Agreement, which capital is in
the form of (x) debt subordinated to the Borrower’s and Guarantor’s obligations
under the Loan Documents in a manner acceptable to the Required Lenders in their
sole discretion or (y) equity.
7.02     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a) any Subsidiary may merge with (i) Borrower but only if the Borrower is the
continuing or surviving Person or (ii) any one or more of Borrower’s
Subsidiaries but only if, when any wholly-owned Subsidiary is merging with
another Subsidiary, a wholly-owned Subsidiary is the continuing or surviving
Person; and
(b) any Subsidiary of Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary of Borrower but only if, when the transferor in such a transaction is
a wholly-owned Subsidiary of Borrower, then the transferee must either be
Borrower or a wholly-owned Subsidiary of Borrower.
7.03     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) Dispositions of property by any Subsidiary to Borrower or Guarantor or to a
wholly-owned Subsidiary of Borrower or Guarantor; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be Borrower or a Guarantor;
(e) Dispositions permitted by Section 7.02; and
(f) Dispositions of cash, cash equivalents and investment assets in the ordinary
course of business.
7.04     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity

39

--------------------------------------------------------------------------------




Interests, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
(a) each Subsidiary may make Restricted Payments to Borrower, Guarantor and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
(b) Borrower may declare and make dividend payments or other distributions to
the Guarantor; and
(c) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests.
7.05     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.06     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower as would be obtainable by Borrower at the time in a comparable arm’s
length transaction with a Person other than an Affiliate. The foregoing
restriction shall not apply to transactions between Borrower and Guarantor.
7.07     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES
8.01     Events of Default. Any of the following shall constitute an Event of
Default:
(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, (ii) within
five days after the same becomes due, any interest on any Loan or (iii) when due
and and such failure continues for 10 days after notice of such failure is given
to Borrower by Agent or any Lender, any other amount payable under any Loan
Document; or
(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.05, 6.10, 6.11, 6.12, 6.13, 7.01,
7.02, 7.04 or 7.07 or, within the meaning of Section 6.12, either (i)
Consolidated Long Term Debt plus current maturities of Consolidated Long Term
Debt exceeds 65% of Consolidated Total Capitalization or (ii) Priority
Indebtedness exceeds 15% of Consolidated Total Assets; or

40

--------------------------------------------------------------------------------




(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and (i) such
failure continues for 30 days after notice of such failure is given to Borrower
by Agent or any Lender or (ii) in the case of any such failure that can be cured
but cannot with due diligence be cured within such 30-day period, failure of the
Loan Party to proceed promptly to cure the same and thereafter prosecute the
curing of the same with due diligence but in any event within 60 days or any
Event of Default occurs under any other Loan Document; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e) Cross-Default. (i) Borrower, Guarantor or any of Guarantor’s Subsidiaries
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower, Guarantor or any of
Guarantor’s Subsidiaries is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which Borrower, Guarantor or any of Guarantor’s Subsidiaries is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by Borrower, Guarantor or any of Guarantor’s Subsidiaries as a result
thereof is greater than the Threshold Amount; or
(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the

41

--------------------------------------------------------------------------------




consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g) Inability to Pay Debts; Attachment. (i) Borrower, Guarantor or any of
Guarantor’s Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of Borrower, Guarantor or any of Guarantor’s
Subsidiaries and is not released, vacated or fully bonded within 30 days after
its issue or levy; or
(h) Judgments. There is entered against Borrower, Guarantor or any of
Guarantor’s Subsidiaries (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
post-retirement benefit Plan, or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of Borrower or Guarantor under
Title IV of ERISA to the Pension Plan, post-retirement benefit Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower, Guarantor or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
(j) Invalidity of Loan Documents. Any Loan Document or any material provision
thereof, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document or any provision thereof; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document or any provision thereof; or
(k) Change of Control. Borrower shall no longer be a wholly-owned subsidiary of
Guarantor or one of Guarantor’s other subsidiaries; or
(l) Guaranty. Guarantor purports to revoke or disavow the Guaranty.
8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

42

--------------------------------------------------------------------------------




(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;
(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents; and
(d) waive such Event of Default.
Upon the occurrence of an actual or deemed entry of an order for relief with
respect to Borrower or Guarantor under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of Agent or any Lender.
8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
as set forth in Section 8.02), any amounts received on account of the
Obligations shall be applied by Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.
ARTICLE IX.    ADMINISTRATIVE AGENT
9.01     Appointment and Authorization of Administrative Agent. Each of the
Lenders irrevocably appoints Union to act on its behalf as Administrative Agent
hereunder and under the

43

--------------------------------------------------------------------------------




other Loan Documents and authorizes Agent to take such actions on its behalf and
to exercise such powers as are delegated to Agent by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of Agent and
the Lenders, and neither Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.
9.02     Rights as a Lender. The Person serving as Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower, Guarantor or any
Subsidiary or other Affiliate thereof as if such Person were not Agent hereunder
and without any duty to account therefor to Lenders.
9.03     Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law;


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity; and


(d)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
8.02 and 10.01) or (ii) in the absence of its own gross negligence or willful
misconduct. Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to Agent by Borrower
or a Lender. Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants,

44

--------------------------------------------------------------------------------




agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Agent.


9.04     Reliance by Administrative Agent. Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, Agent may
presume that such condition is satisfactory to such Lender unless Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


9.05     Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub‑agents appointed by Agent. Agent and any such
sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
9.06     Resignation of Agent. Agent may at any time give notice of its
resignation to Lenders and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if Agent shall notify Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom

45

--------------------------------------------------------------------------------




as provided above in this Section). The fees payable by Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
9.07     Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that
it has, independently and without reliance upon Agent or any other Lender or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
no Lender holding a title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Agent or a Lender
hereunder.
9.09     Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of Lenders
and Agent and their respective agents and counsel and all other amounts due
Lenders and Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to Agent and, in the event that Agent shall consent
to the making of such payments directly to Lenders, to pay to Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of
Agent and its agents and counsel, and any other amounts due Agent under Sections
2.09 and 10.04. Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition

46

--------------------------------------------------------------------------------




affecting the Obligations or the rights of any Lender or to authorize Agent to
vote in respect of the claim of any Lender in any such proceeding.
ARTICLE X.    MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No such amendment, waiver or consent shall:
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender, except that, in the sole discretion of Agent, only a waiver by
Agent shall be required with respect to immaterial matters or items specified in
Section 4.01(a) (iii) or (iv) with respect to which Borrower has given
assurances satisfactory to Agent that such items shall be delivered promptly
following the Closing Date;
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
except that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or
(g) release the Guarantor from any of its obligations under the Guaranty.
No amendment, waiver or consent shall, unless in writing and signed by Agent in
addition to the Lenders required above, affect the rights or duties of Agent
under this Agreement or any other Loan

47

--------------------------------------------------------------------------------




Document; and the Agent’s fee may be revised, or rights or privileges thereunder
waived, in a writing executed only by Agent and Borrower. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
10.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i) if to Borrower or Agent, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 ; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and intranet websites) pursuant to procedures approved by Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Agent that it is incapable of receiving
notices under such Article by electronic communication. Agent or Borrower may,
in its or their discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

48

--------------------------------------------------------------------------------




(c) Use of Electronic Communications. In no event shall Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to
Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Borrower’s or Agent’s transmission of Borrower Materials via
electronic communications, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender, or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).(d) Change of Address,
Etc. The Borrower and the Agent may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Despite anything contained herein to the contrary, Borrower may
designate at any one time only one address, telecopier number and telephone
number for notice or other communications hereunder to Borrower. Each Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to Borrower and Agent. In addition, each
Lender agrees to notify Agent from time to time to ensure that Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.
(e) Reliance by Agent and Lenders. Agent and Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Agent, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with
Agent may be recorded by Agent, and each of the parties hereto hereby consents
to such recording.
10.03    No Waiver; Cumulative Remedies: Enforcement. No failure by any Lender
or Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.02 for the benefit of all Lenders; provided, however,
that the foregoing shall not prohibit (a) Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (b) any

49

--------------------------------------------------------------------------------




Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.11), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
10.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. Borrower
shall pay (i) all reasonable out‑of‑pocket expenses incurred by Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for Agent), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii)  all
out‑of‑pocket expenses incurred by Agent, any Lender (including the reasonable
fees, charges and disbursements of any counsel for Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.


(b) Indemnification by Borrower. Borrower shall indemnify Agent (and any
sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent

50

--------------------------------------------------------------------------------




jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.


(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent (or any sub-agent thereof), or any Related
Party of any of the foregoing, each Lender severally agrees to pay to Agent (or
any such sub-agent), or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Agent (or any such sub-agent) or against any Related Party of any of the
foregoing acting for Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).


(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f) Survival. The agreements in this Section shall survive the resignation of
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent or any Lender, or Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent

51

--------------------------------------------------------------------------------




of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
10.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Agent and each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i) Minimum Amounts
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender no minimum amount need be
assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of Agent and, so long as no Event of Default
has occurred and is continuing, Borrower otherwise consents (such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group

52

--------------------------------------------------------------------------------




and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender; and


(B)    the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, or an Affiliate of a Lender.
    
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee in the amount of $3,500.00; provided, however, that the Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to Agent an Administrative Questionnaire.
(v) No Assignment to Borrower. No such assignment shall be made to Borrower or
any of Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by Agent pursuant to subsection (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for

53

--------------------------------------------------------------------------------




purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
(c) Register. Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and Borrower,
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.11 as
though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank;

54

--------------------------------------------------------------------------------




provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g) Deemed Consent of Borrower. If the consent of Borrower to an assignment to
an assignee is required hereunder (including a consent to an assignment which
does not meet the minimum assignment threshold specified in Section
10.06(b)(i)(B)), Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered to Borrower by
the assigning Lender (through Agent) unless such consent is expressly refused by
Borrower prior to such fifth Business Day.
10.07    Treatment of Certain Information; Confidentiality. Each of Agent and
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than Borrower or an Affiliate of Borrower. For purposes of this
Section, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower, Guarantor or any Subsidiary or any of their
respective businesses, other than any such information that is available to
Agent or any Lender on a nonconfidential basis prior to disclosure by Borrower,
Guarantor or any Subsidiary. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning Borrower, Guarantor or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. In the event that as a condition to receiving access to
information relating to Borrower or its Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, Agent or
any Lender is required to agree to a confidentiality undertaking (whether
through IntraLinks, another secure website, a secure virtual workspace or
otherwise) which is different from this Section, this Section shall not be
amended thereby and, as between Agent or

55

--------------------------------------------------------------------------------




such Lender and Borrower, this Section shall supersede any such other
confidentiality undertaking. The Lenders and Agent acknowledge that U.S.
securities laws prohibit any Person who has received material non-public
information about a company from purchasing or selling securities of such
company or from communicating such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information. The Lenders and Agent further
acknowledge that information provided to it by or on behalf of Borrower may
contain material, non-public information concerning Borrower, its Subsidiaries
or their Affiliates, or their securities, and each Lender and Agent acknowledge
that such Lender or Agent may be restricted by applicable law from trading in
the securities of Borrower or its parent if it possess material non-public
information concerning Borrower or its parent unless such trading is otherwise
permitted or exempted by applicable law.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the delinquent obligations of Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or any such Affiliate, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party are owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify Borrower and Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject

56

--------------------------------------------------------------------------------




matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by Agent and when Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Governing Law; Jurisdiction; Etc. (a)    GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
COMMONWEALTH OF VIRGINIA.
(b)    SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF VIRGINIA SITTING
IN THE CITY OF ROANOKE AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF VIRGINIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH VIRGINIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(c)    WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER

57

--------------------------------------------------------------------------------




HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


10.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party each acknowledges and agrees and acknowledges
its Affiliates’ understanding that: (i) (A) the services regarding this
Agreement provided by Agent are arm’s-length commercial transactions between
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and Agent, on the other hand, (B) each of Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) Agent is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower, any other Loan Party, or any of their respective Affiliates, or
any other Person and (B) Agent does not have any obligation to Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower, the other Loan Parties and their respective Affiliates, and Agent has
no obligation to disclose any of such interests to Borrower, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of Borrower and the other Loan Parties hereby waive and release, any
claims that it may have against Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.16    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be

58

--------------------------------------------------------------------------------




of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or the Virginia
Uniform Electronic Transactions Act.
10.17     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56) (the “Act”), it is required to obtain, verify
and record information that identifies Borrower, which information includes the
name and address of Borrower and other information that will allow such Lender
or Agent, as applicable, to identify Borrower in accordance with the Act.
Borrower shall, promptly following a request by Agent or any Lender, provide all
documentation and other information that Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.18    Time of the Essence. Time is of the essence of the Loan Documents.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


[Remainder of Page Intentionally Left Blank – Signature Pages Follow]







59

--------------------------------------------------------------------------------






 
 
RGC MIDSTREAM, LLC
 
 
 
 
 
 
 
By: /s/ John S. D'Orazio
 
 
 
Name: John S. D'Orazio
 
 
 
Title: President
 
 
 
 
 
 
 
By: /s/ Paul W. Nester
 
 
 
Name: Paul W. Nester
 
 
 
Title: Chief Financial Officer
 
 
 
 
 














60

--------------------------------------------------------------------------------






 
 
UNION BANK & TRUST, as Administrative Agent
 
 
 
 
 
 
By: /s/ Debbie H. Young
 
 
 
Name: Debbie H. Young
 
 
 
Title: Senior Vice President




61

--------------------------------------------------------------------------------






 
 
UNION BANK & TRUST, as a Lender
 
 
 
 
 
 
By: /s/ Debbie H. Young
 
 
 
Name: Debbie H. Young
 
 
 
Title: Senior Vice President


62

--------------------------------------------------------------------------------






 
 
BRANCH BANKING AND TRUST COMPANY,
 
 
as a Lender
 
 
 
 
 
 
 
By: /s/ Ray D. Vaughn
 
 
 
Name: Ray D. Vaughn
 
 
 
Title: Senior Vice President






63

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Union Bank & Trust
$15,000,000.00
60.000000000%
Branch Banking and Trust Company
$10,000,000.00
40.000000000%
Total
$25,000,000.00
100.000000000%







--------------------------------------------------------------------------------




SCHEDULE 5.06


LITIGATION




None.




--------------------------------------------------------------------------------




SCHEDULE 5.09


ENVIRONMENTAL MATTERS




None.










--------------------------------------------------------------------------------




SCHEDULE 5.14


DISCLOSURE DOCUMENTS




As Filed by RGC Resources, Inc. with the United States Securities and Exchange
Commission:


Form 10-K, dated September 30, 2015
Form 10-Q, dated June 30, 2015








--------------------------------------------------------------------------------




SCHEDULE 7.01


EXISTING INDEBTEDNESS


Note payable to Union Bank & Trust with an outstanding principal balance of
$1,610,000 as of December 29, 2015, and a maturity date of December 31, 2015.




--------------------------------------------------------------------------------




SCHEDULE 10.02
CERTAIN ADDRESSES FOR NOTICES
BORROWER:


RGC Midstream, LLC
519 Kimball Avenue NE
Roanoke, VA 24016
Attention: Paul W. Nester, Treasurer
Telephone: 540-777-3837
Telecopier: 540-777-2636
Electronic Mail: paul_nester@rgcresources.com


Website Address: N/A


U.S. Taxpayer Identification Number: 47-4978072


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Union Bank & Trust
111 Franklin Road, Suite 110
Roanoke, VA  24011
Attention:    Debbie H. Young, Senior Vice President
Telephone: 540-378-1514
Telecopier: 540-344-2778
Electronic Mail: debbie.young@bankatunion.com


Wire instructions for payments:


ABA# 051403164
Account No.: GL 2930700
Ref: RGC Midstream, LLC
Loan No.: 7400959441


Other Notices as Administrative Agent:


Union Bank & Trust
111 Franklin Road, Suite 110
Roanoke, VA  24011
Attention:    Debbie H. Young, Senior Vice President
Telephone: 540-378-1514
Telecopier: 540-344-2778
Electronic Mail: debbie.young@bankatunion.com




--------------------------------------------------------------------------------




EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ___________, _____


To:
Union Bank & Trust, as Agent

111 Franklin Road, Suite 110
Roanoke, VA  24011
Attention:    Debbie H. Young, Senior Vice President


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 29,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the undersigned (“Borrower”), the Lenders from
time to time party thereto, and Union Bank & Trust, as Administrative Agent.
The undersigned requests:
A Borrowing of Committed Loans


1.    On      (a Business Day).
2.    In the amount of $    .
The Committed Borrowing requested herein complies with the provisions of Section
2.01 of the Agreement. Borrower represents and warrants that the conditions
specified in Sections 4.02 of the Agreement have been satisfied on and as of the
date of the requested Borrowing of Committed Loans.
RGC Midstream, LLC




By:     
Name:    ______________________
Title:
______________________




A-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF NOTE


$        _______________________
FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
_____________________ or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to Borrower under that certain
Credit Agreement, dated as of December 29, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Union Bank &
Trust, as Administrative Agent.
Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.


RGC Midstream, LLC




By:     
Name: ___________________________
Title: _________________________



B-1
Form of Note

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Amount of Loan Made
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________
___________




B-2
Form of Note

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ___________,
To:
Union Bank & Trust, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 29,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the undersigned ( “Borrower”), the Lenders
from time to time party thereto, and Union Bank & Trust, as Administrative
Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to Agent on the
behalf of Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) and (c) of the Agreement for the fiscal quarter ended as of the
above date. Such financial statements fairly present the financial condition,
results of operations and cash flows of Guarantor and its Subsidiaries and of
Borrower in accordance with GAAP as at such date and for the period then ended,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Guarantor and Borrower during the accounting period covered by such financial
statements.
3.    A review of the activities of Borrower during such fiscal period has been
made by or under the supervision of the undersigned with a view to determining
whether during such fiscal period Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]



C-1
Form of Compliance Certificate

--------------------------------------------------------------------------------




[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of Borrower contained in Article V of
the Agreement, and/or any representations and warranties of Borrower or any
other Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a),
(b) and (c), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .
RGC Midstream, LLC




By:     
Name: ___________________________
Title: _________________________

C-2
Form of Compliance Certificate

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________ (“Statement Date”)






SCHEDULE 1
to the Compliance Certificate



Section 6.12 Financial Covenants
(a) Limitation on Long Term Debt: The ratio of long-term debt to total
capitalization cannot exceed 65%.    
 
RGC Resources Consolidated
 
 
 
 
Long Term Debt
 
 
Long Term Debt Plus Current Maturities
 
(a),(1)
 
 
 
Total Shareholders’ Equity
 
(b),(2)
 
 
 
Total Capitalization (a) + (b)
 
(3)
 
 
 
 
 
 
Consolidated Ratio = (1) / (3): Hurdle < 65%
 
 
(Show calculation)
PASS/FAIL
 



(b) Limitation on Priority Indebtedness: < 15%
 
RGC Resources Consolidated
 
 
 
 
Priority or Secured Indebtedness
 
(4)
 
 
 
Total Assets
 
(5)
 
 
 
Consolidated Ratio = (4) / (5): Hurdle < 15%
 
 
(Show calculation)
PASS/FAIL
 






C-3
Form of Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT D
FORM
OF
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


2.    Assignee[s]:    ______________________________ for each Assignee, indicate
Affiliate of [identify Lender]]

D-1
Assignment and Assumption

--------------------------------------------------------------------------------






3.    Borrower(s):    RGC Midstream, LLC


4.    Administrative Agent: Union Bank & Trust, as the administrative agent
under the Credit Agreement


5.
Credit Agreement:    Credit Agreement, dated as of December 29, 2015 among RGC
Midstream, LLC, as Borrower, the Lenders from time to time party thereto, and
Union Bank & Trust, as Administrative Agent



6.    Assigned Interest[s]:


Assignor[s]
Assignee[s]
Facility Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/Loans
 
 
 
 
 
 
 
 
_____________
$________________
$________________
______________%
 
 
_____________
$________________
$________________
______________%
 
 
_____________
$________________
$________________
______________%

[7.    Trade Date:    __________________]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:

D-2
Assignment and Assumption

--------------------------------------------------------------------------------




[Consented to and] Accepted:


Union Bank & Trust, as
Administrative Agent


By: _________________________________
Title:


[Consented to:]


By: _________________________________
Title:

D-3
Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, and (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section [6.01] thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest (vi) it has independently and without reliance upon Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all

D-4
Assignment and Assumption

--------------------------------------------------------------------------------




of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of Virginia.





D-5
Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF ADMINISTRATIVE QUESTIONNAIRE
(See Attached)



E-1
Form of Administrative Questionnaire